DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 02/26/2021.
In the instant Amendment, Claims 1, 4-5, 7, 11, 13-14, 16 and 18-19 have been amended. Claims 1, 11 and 16 are independent claims.  Claims 1-20 have been examined and are pending.  This Action is made FINAL.
	
Response to Arguments
The objection to Claim 16 is withdraw as the claims have been amended.
The rejections of claims 1-20 under 35 U.S.C. § 101 still maintained as the amendment does not recite any active steps to integrate the abstract idea into a practical application
The integration of claims 1-10 under 35 U.S.C. § 112(f) still maintained as the amendment does not provide sufficient structural modifiers for the claimed generic place holder (i.e., failing the third prong test as it’s unclear whether the modules only implement in hardware or in software). 
Applicants’ arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.  
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (313) 446-6644 to schedule an interview.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding Claims 1, 11 and 16, the claims are rejected under 35 USC 101 because the claims are directed to an abstract idea without being integrated into a practical application nor being significantly more.
The claims reciting the limitations “determines an impact of a plurality of impacts on an owner of a social media post,” “assigns a permission of a plurality of permissions to the follower for accessing the social media post based on the determined impact,” are directed to an abstract idea as the claims recite as mental process. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application.  It’s noted that the claims recite additional elements (i.e., device). However, said additional elements are recited at a high-level of generality (i.e., a method recites no technology other a device used in the method steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As mentioned above, although the claims recite additional elements, said elements taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer content distributing functions routinely used in information technology field.  Generic computer components recited as performing generic computer functions that are well understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Therefore, the claim is directed to non-statutory subject matter.
Regarding claims 2-10, 12-15 and 17-20, the claims are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are directed to abstract idea without being integrated into a practical application nor being significantly more.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claims 1-10 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as reciting means-plus functions.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “impact module [] determine” recited in claims 1 and 8; “permission module [] assign” recited in claim 1; “analysis module [] analyzes” recited in claim 3; “profile module [] generate” recited in claim 4; “estimation module [] estimate” recited in claim 5; “notification module [] notifies” recited in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-5, 10-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being patentable over Jeong et al. (“Jeong,” US 20200153777, filed on 12/12/2018) in view of Brav et al. (“Brav,” US 20150312200, published on 10/29/2015)


Regarding Claim 1; 

Jeong discloses an apparatus, comprising: 
an impact module that determines an impact of a plurality of impacts on an owner of a social media post including a particular content (par 0135; the girl A want to show her post to her friends; par 0014; the relationship index may be calculated in consideration of initial attraction indicating a degree of positive or negative reaction to the user's initial post), 
a permission module that assigns a permission of a plurality of permissions to the follower for accessing the social media post based on a nexus of a historical profile generated for the follower related to the particular content of the social media post (par 0061; the external link server may be connected to, for example, Facebook, Instagram, Naver blogs, or Kakaotalk, and may collect and store data about activities done within a mutual relationship between users and other users; par 0075; an operation of analyzing a relationship index using the collected data, and an operation of providing a service of adjusting the level of another user's access to a user's posts and the level of exposing content uploaded by the user using data about the analyzed relationship index; par 0031; reactive attraction indicating a degree of positive or negative reaction to the user's post after comments are added to the post),
 (par 0061; the external link server may be connected to, for example, Facebook, Instagram, Naver blogs, or Kakaotalk, and may collect and store data about activities done within a mutual relationship between users and other users; par 0075; an operation of analyzing a relationship index using the collected data, and an operation of providing a service of adjusting the level of another user's access to a user's posts and the level of exposing content uploaded by the user using data about the analyzed relationship index; par 0031; reactive attraction indicating a degree of positive or negative reaction to the user's post after comments are added to the post, surrounding element attraction indicating a degree of positive or negative reaction to surrounding elements related to a subject of the post, a tangible access level indicating variations in numbers of comments, conversations, and logins of the other user for the post, and an intangible access level indicating a type of the subject of the post), and 
at least a portion of each of said modules comprises one or more of a set of hardware circuits, a set of programmable hardware devices, and executable code stored on a set of non-transitory computer-readable storage media (par 0009; fig. 1; the system including: a user interface server configured to store data about a user's personal information, login information, activity information, and the like of web- and mobile-based interfaces; par 0075; an operation of collecting data from each server, an operation of analyzing a relationship index using the collected data, and an operation of providing a service of adjusting the level of another user's access to a user's posts and the level of exposing content uploaded by the user using data about the analyzed relationship index).
Jeong discloses all the limitations as recited above, but do not explicitly disclose the impact based on a predication of whether a follower of the social media post will submit one or more positive comments or one or more negative comments about the particular content to the social media post; the determined impact based on the prediction. 
 However, in an analogous art, Brav discloses outcome prediction system/method that includes:
the impact based on a predication of whether a follower of the social media post will submit one or more positive comments or one or more negative comments about the particular content to the social media post (Brav: par 216; figs. 1S and 2A; message processing device uses data set and message text to generate an objective prediction, which predicts a reception of message text by a set of users/devices. This objective prediction may involve measurable quantities, such as "number of comments generated by this message," "number of positive social media interactions generated by this message," and so on [] the information about the objective prediction may be presented to the user prior to the user's submission of the message text to the social network);
the determined impact based on the prediction (Brav: par 216; figs. 1S and 2A; message processing device uses data set and message text to generate an objective prediction, which predicts a reception of message text by a set of users/devices. This objective prediction may involve measurable quantities, such as "number of comments generated by this message," "number of positive social media interactions generated by this message," and so on [] the information about the objective prediction may be presented to the user prior to the user's submission of the message text to the social network);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Brav with the method/system of Jeong to include the impact based on a predication of whether a follower of the social media post will submit one or more positive comments or one or more negative comments about the particular content to the social media post; the determined impact based on the prediction. One would have been motivated to performing text-based analysis on the acquired message to determine an objective message prediction [] wherein the objective message prediction is configured to be presented on the destination device prior to submission of the acquired message to the network (Brav: abstract).
	
Regarding Claim 3;
Jeong in combination with Brav disclose the apparatus of claim 1, 
Jeong further discloses an analysis module that analyzes the social media post based on one of a content of the social media post (Jeong: par 0075; an operation of collecting data from each server, an operation of analyzing a relationship index using the collected data; par 0014; the relationship index may be calculated in consideration of initial attraction indicating a degree of positive or negative reaction to the user's initial post, reactive attraction indicating a degree of positive or negative reaction to the user's post after comments are added to the post, surrounding element attraction indicating a degree of positive or negative reaction to surrounding elements related to a subject of the post), a scope of visibility of the social media post, and both the content and the scope of visibility of the social media post (Jeong: par 0027; the relationship index may be classified into sections of the relationship index displayed to be 0 when the relationship is completely negative and displayed to be 100 when the relationship is completely positive; par 0130; the boy C may access the girl A normally but may also attempt to stalk the girl A by locating the girl A with her post, adding a weird comment to her post, and the like. Then, activities of the boy C may be determined to have low reactive attractions, and a surrounding element attraction and the tangible access level may also be lowered due to the activities of the boy C).  


 Regarding Claim 4; 
Jeong in combination with Brav disclose the apparatus of claim 3, 
Jeong further discloses a profile module that generates the historical profile for the follower (Jeong: par 0075; an operation of collecting data from each server, an operation of analyzing a relationship index using the collected data, and an operation of providing a service of adjusting the level of another user's access to a user's posts and the level of exposing content uploaded by the user using data about the analyzed relationship index; par 0031; reactive attraction indicating a degree of positive or negative reaction to the user's post after comments are added to the post), wherein the historical profile is further based on one of a set of previous comments authored by the follower related to a subject matter of the social media post (Jeong: par 0075; an operation of collecting data from each server, an operation of analyzing a relationship index using the collected data, and an operation of providing a service of adjusting the level of another user's access to a user's posts and the level of exposing content uploaded by the user using data about the analyzed relationship index; par 0031; reactive attraction indicating a degree of positive or negative reaction to the user's post after comments are added to the post, surrounding element attraction indicating a degree of positive or negative reaction to surrounding elements related to a subject of the post, a tangible access level indicating variations in numbers of comments, conversations, and logins of the other user for the post, and an intangible access level indicating a type of the subject of the post), a set of previous social media posts authored by the follower related to the subject matter of the social media post (Jeong: par 0031; reactive attraction indicating a degree of positive or negative reaction to the user's post after comments are added to the post, surrounding element attraction indicating a degree of positive or negative reaction to surrounding elements related to a subject of the post, a tangible access level indicating variations in numbers of comments, conversations, and logins of the other user for the post, and an intangible access level indicating a type of the subject of the post), and both the set of previous comments and the set of previous social media posts authored by the follower related to the subject matter of the social media post provided to an internal resource (Jeong: par 0075; an operation of providing a service of adjusting the level of another user's access to a user's posts and the level of exposing content uploaded by the user using data about the analyzed relationship index; par 0031; reactive attraction indicating a degree of positive or negative reaction to the user's post after comments are added to the post, surrounding element attraction indicating a degree of positive or negative reaction to surrounding elements related to a subject of the post, a tangible access level indicating variations in numbers of comments, conversations, and logins of the other user for the post, and an intangible access level indicating a type of the subject of the post).  

Regarding Claim 5; 
Jeong in combination with Brav disclose the apparatus of claim 4, 
Jeong further discloses an estimation module that estimates a response of a plurality of responses for the follower based on a further nexus of the analysis of the social media post and the historical profile for the follower (Jeong: par 0130; the boy C may access the girl A normally but may also attempt to stalk the girl A by locating the girl A with her post, adding a weird comment to her post, and the like. Then, activities of the boy C may be determined to have low reactive attractions, and a surrounding element attraction and the tangible access level may also be lowered due to the activities of the boy C; par 0138; When activities and mental behavior of the boy C are changed in the SNS, exposure and blocking of the girl A to the boy C may be automatically changed according to an artificial intelligence-based social media mashup algorithm).  
  
Regarding Claim 10; 
Jeong in combination with Brav disclose the apparatus of claim 1, 
Jeong further discloses a notification module that notifies the follower which permission of the plurality of permissions is assigned to the follower (Jeong: par 0072; fig. 5; the display section may display a service in which the management server adjusts the level of the other user's access to the user's posts and the degree of blocking or exposing content uploaded by the user).  

Regarding Claim 11;
This Claim recites a method that perform the same steps as apparatus of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

	
Regarding Claim 12;
This Claim recites a method that perform the same steps as apparatus of Claim 3, and has limitations that are similar to Claim 3, thus are rejected with the same rationale applied against claim 3.  

Regarding Claim 13;
This Claim recites a method that perform the same steps as apparatus of Claim 4, and has limitations that are similar to Claim 4, thus are rejected with the same rationale applied against claim 4.  

Regarding Claim 15;
This Claim recites a method that perform the same steps as apparatus of Claim 10, and has limitations that are similar to Claim 10, thus are rejected with the same rationale applied against claim 10.  



Regarding Claim 16;
This Claim recites a computer program product that perform the same steps as apparatus of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

Regarding Claim 17;
This Claim recites a computer program product that perform the same steps as apparatus of Claim 3, and has limitations that are similar to Claim 3, thus are rejected with the same rationale applied against claim 3.  

Regarding Claim 18;
This Claim recites a computer program product that perform the same steps as apparatus of Claim 4, and has limitations that are similar to Claim 4, thus are rejected with the same rationale applied against claim 4.  

Regarding Claim 20;
This Claim recites a computer program product that perform the same steps as apparatus of Claim 10, and has limitations that are similar to Claim 10, thus are rejected with the same rationale applied against claim 10.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20200153777) in view of Brav et al. (US 20150312200) and further in view of Jafari et al. (“Jafari,” US 20160012739, published on 01/14/2016)


Regarding Claim 2; 
Jeong in combination with Brav disclose the apparatus of claim 1, 
Jeong further discloses wherein: the plurality of impacts comprises at least a positive impact, a neutral impact, and a negative impact (Jeong: par 0014; the relationship index may be calculated in consideration of initial attraction indicating a degree of positive or negative reaction to the user's initial post, reactive attraction indicating a degree of positive or negative reaction to the user's post after comments are added to the post; par 0011; when the relationship index is smaller than 10, the other user's access to the user's posts may be immediately and completely blocked [] when the relationship index is greater than or equal to 90, the user's posts may be immediately and entirely exposed; par 0098; the relationship index may have a value of 0 when the relationship is completely negative and may have a value of 100 when the relationship is completely positive; par 0099; the relationship index sections may include a first section in which the relationship index is greater than or equal to 0 and smaller than 10 [] a third section in which the relationship index is greater than or equal to 25 and smaller than 45 [] a seventh section in which the relationship index is greater than or equal to 90 and smaller than or equal to 100); the full permission is assigned to the follower in response to the positive impact (Jeong: par 0014; the relationship index may be calculated in consideration of initial attraction indicating a degree of positive or negative reaction to the user's initial post; par 0011; when the relationship index is smaller than 10, the other user's access to the user's posts may be immediately and completely blocked [] when the relationship index is greater than or equal to 90, the user's posts may be immediately and entirely exposed; par 0095; the operation of providing a service of adjusting the level of another user's access to the user's posts and the level of exposing content uploaded by the user using data about the analyzed relationship index, the level of another user's access to the user's posts and the degree of blocking or exposing content uploaded by the user may be adjusted according to the relationship index; par 0098; the relationship index may have a value of 0 when the relationship is completely negative and may have a value of 100 when the relationship is completely positive; par 0132; selective exposure disables the boy C from accessing posts of the girl A but enables the boy B to access posts of the girl A), the partial permission is assigned to the follower in response to the neutral impact (Jeong: par 0014; the relationship index may be calculated in consideration of initial attraction indicating a degree of positive or negative reaction to the user's initial post, reactive attraction indicating a degree of positive or negative reaction to the user's post after comments are added to the post; par 0011; when the relationship index is smaller than 10, the other user's access to the user's posts may be immediately and completely blocked [] when the relationship index is greater than or equal to 90, the user's posts may be immediately and entirely exposed; par 0095; the operation of providing a service of adjusting the level of another user's access to the user's posts and the level of exposing content uploaded by the user using data about the analyzed relationship index, the level of another user's access to the user's posts and the degree of blocking or exposing content uploaded by the user may be adjusted according to the relationship index; par 0099; the relationship index sections may include a third section in which the relationship index is greater than or equal to 25 and smaller than 45), and the no permission is assigned to the (Jeong: par 0014; the relationship index may be calculated in consideration of initial attraction indicating a degree of positive or negative reaction to the user's initial post; par 0095; the operation of providing a service of adjusting the level of another user's access to the user's posts and the level of exposing content uploaded by the user using data about the analyzed relationship index, the level of another user's access to the user's posts and the degree of blocking or exposing content uploaded by the user may be adjusted according to the relationship index; par 0098; the relationship index may have a value of 0 when the relationship is completely negative and may have a value of 100 when the relationship is completely positive; par 0130; the boy C may access the girl A normally but may also attempt to stalk the girl A by locating the girl A with her post, adding a weird comment to her post, and the like; par 0131; a relationship index of the boy C with the girl A may be calculated; par 0132; selective exposure disables the boy C from accessing posts of the girl A).
Jeong in combination with Brav disclose the plurality of permissions are assigned to the follower in response to the impact as recited above, but do not explicitly disclose write permission; the plurality of permissions comprises at least a full write permission to comment on the social media post, a partial write permission to comment on the social media post, and a no write permission to comment on the social media post.
However, in an analogous art, Jafari discloses social networking and interactive approach system/method that includes:
write permission (Jafari: par 0240; it will be appreciated that it is beneficial for different roles to have different access permissions and content editing/publication rights); the plurality of permissions comprises at least a full write permission to comment on the social media post, a partial write permission to comment on the social media post, and a no write permission to comment on the social media post (Jafari: par 0239; roles of members within a course or a Conexus may also be defined; par 0240; it will be appreciated that it is beneficial for different roles to have different access permissions and content editing/publication rights).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Jafari with the method/system of Jeong and Brav to include write permission; the plurality of permissions comprises at least a full write permission to comment on the social media post, a partial write permission to comment on the social media post, and a no write permission to comment on the social media post. One would have been motivated to categorize and sort these groups and courses into subsets based on subject matter bases, which thereby enables user to share information and collaborate, not just in their personalized groups, but also with learners positioned all over the world (Jafari: abstract).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20200153777) in view of Brav et al. (US 20150312200) and further in view of Stewart et al. (“Stewart,” US 20180033055, published on 02/01/2018)

Regarding Claim 6; 
Jeong in combination with Brav disclose the apparatus of claim 5, 

However, in an analogous art, Stewart discloses trend analysis system/method that includes:
wherein: the plurality of responses comprises at least a positive response, a neutral response, and a negative response (Stewart: par 0005; selfies are often shared on social networks, and some users post selfies on a daily basis on social networks, such as INSTAGRAM.TM. or FACEBOOK.TM.. Followers or friends can then comment on, like, or rate the selfies, and engage in other common social media interactions; par 0126; follower rating can be a "like", which can be numerically quantified as +1. A "dislike" or "thumbs down" can be numerically quantified as -1. Follower ratings can alternatively be numeric, for example in a range of 1-10, or 1-5; or can be a set of options, such that each option is quantified to a corresponding rating value, for example such that rating descriptors <"love", "like", "dislike"> is mapped to rating values <+3, +1, -1, -3> ).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Stewart with the method/system of Jeong and Brav to include wherein: the plurality of responses comprises at least a positive response, a neutral response, and a negative response. One would have been motivated to selecte a product, capturing selfie, promoting selfie, selling product, and calculating image rating classification function (Stewart: abstract).

Regarding Claim 7; 
Jeong in combination with Stewart disclose the apparatus of claim 5, 
Stewart further discloses wherein: a positive response in the plurality of responses is estimated for the follower in response to the further nexus of the analysis and a first historical profile for the follower indicating that the follower will author a set of positive comments on the social media post (Stewart: par 0005; selfies are often shared on social networks, and some users post selfies on a daily basis on social networks, such as INSTAGRAM.TM. or FACEBOOK.TM.. Followers or friends can then comment on, like, or rate the selfies, and engage in other common social media interactions; par 0126; for example in a range of 1-10, or 1-5; or can be a set of options, such that each option is quantified to a corresponding rating value, for example such that rating descriptors <"love", "like", "dislike"> is mapped to rating values <+3, +1, -1, -3> ;  wherein the machine learning algorithm optimizes the image rating classification function to map a selfie to an aggregated follower rating by training the image rating classification function over a plurality of historical selfie captures and their corresponding historical aggregated follower ratings from the plurality of selfie promotion campaigns); a neutral response in the plurality of responses is estimated for the follower in response to the further nexus of the analysis and a second historical profile for the follower indicating one of (Stewart: par 0005; selfies are often shared on social networks, and some users post selfies on a daily basis on social networks, such as INSTAGRAM.TM. or FACEBOOK.TM.. Followers or friends can then comment on, like, or rate the selfies, and engage in other common social media interactions; par 0126; for example in a range of 1-10, or 1-5; or can be a set of options, such that each option is quantified to a corresponding rating value, for example such that rating descriptors <"love", "like", "dislike"> is mapped to rating values <+3, +1, -1, -3> ;  wherein the machine learning algorithm optimizes the image rating classification function to map a selfie to an aggregated follower rating by training the image rating classification function over a plurality of historical selfie captures and their corresponding historical aggregated follower ratings from the plurality of selfie promotion campaigns): the follower will author a set of neutral comments on the social media post, the second historical profile includes an insufficient quantity of comments, social media posts, or both comments and social media posts to determine whether the follower will author a set of positive comments or a set of negative comments on the social media post (Stewart: par 0120; the plurality of historical selfie captures and their corresponding historical aggregated follower ratings can be selected from a specific group of followers, for example selected based on age, interests, which followee/celebrity they follow, or other attributes, such that the image rating classification function is trained to learn preferences among the followers), and both the follower will author the set of neutral comments on the social media post and the second historical profile includes the insufficient quantity of comments, the insufficient quantity of social media posts, or both the insufficient quantity of comments and the insufficient quantity of social media posts (Stewart: par 0005; selfies are often shared on social networks, and some users post selfies on a daily basis on social networks, such as INSTAGRAM.TM. or FACEBOOK.TM.. Followers or friends can then comment on, like, or rate the selfies, and engage in other common social media interactions; par 0120; the plurality of historical selfie captures and their corresponding historical aggregated follower ratings can be selected from a specific group of followers, for example selected based on age, interests, which followee/celebrity they follow, or other attributes, such that the image rating classification function is trained to learn preferences among the followers; par 0126; for example in a range of 1-10, or 1-5; or can be a set of options, such that each option is quantified to a corresponding rating value, for example such that rating descriptors <"love", "like", "dislike"> is mapped to rating values <+3, +1, -1, -3> ;  wherein the machine learning algorithm optimizes the image rating classification function to map a selfie to an aggregated follower rating by training the image rating classification function over a plurality of historical selfie captures and their corresponding historical aggregated follower ratings from the plurality of selfie promotion campaigns); and a negative response in the plurality of responses is estimated for the follower in response to the further nexus of the analysis and a third historical profile for the follower indicating that the follower will author a set of negative comments on the social media post (Stewart: par 0005; selfies are often shared on social networks, and some users post selfies on a daily basis on social networks, such as INSTAGRAM.TM. or FACEBOOK.TM.. Followers or friends can then comment on, like, or rate the selfies, and engage in other common social media interactions; par 0126; for example in a range of 1-10, or 1-5; or can be a set of options, such that each option is quantified to a corresponding rating value, for example such that rating descriptors <"love", "like", "dislike"> is mapped to rating values <+3, +1, -1, -3> ;  wherein the machine learning algorithm optimizes the image rating classification function to map a selfie to an aggregated follower rating by training the image rating classification function over a plurality of historical selfie captures and their corresponding historical aggregated follower ratings from the plurality of selfie promotion campaigns).  
  One would have been motivated to selecte a product, capturing selfie, promoting selfie, selling product, and calculating image rating classification function (Stewart: abstract).

Regarding Claim 8; 
Jeong in combination with Brav and Stewart disclose the apparatus of claim 7, 
Stewart further discloses wherein: the plurality of impacts comprises at least a positive impact, a neutral impact, and a negative impact; and the impact module is further configured to: determine the positive impact for the owner in response to the estimated positive response, determine the neutral impact for the owner in response to the estimated neutral response, and determine the negative impact for the owner in response to the estimated negative response (Stewart: par 0005; selfies are often shared on social networks, and some users post selfies on a daily basis on social networks, such as INSTAGRAM.TM. or FACEBOOK.TM.. Followers or friends can then comment on, like, or rate the selfies, and engage in other common social media interactions; par 0022; wherein the machine learning algorithm optimizes the image rating classification function to map a selfie to an aggregated follower rating by training the image rating classification function over a plurality of historical selfie captures and their corresponding historical aggregated follower ratings from the plurality of selfie promotion campaigns; par 0126; follower rating can be a "like", which can be numerically quantified as +1. A "dislike" or "thumbs down" can be numerically quantified as -1. Follower ratings can alternatively be numeric, for example in a range of 1-10, or 1-5; or can be a set of options, such that each option is quantified to a corresponding rating value, for example such that rating descriptors <"love", "like", "dislike"> is mapped to rating values <+3, +1, -1, -3> ).
One would have been motivated to select a product, capturing selfie, promoting selfie, selling product, and calculating image rating classification function (Stewart: abstract).

Claims 9, 14 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20200153777)  in view of Brav et al. (US 20150312200) and Stewart et al. (US 20180033055) and further in view of Jafari et al. (US 20160012739)

Regarding Claim 9; 
Jeong in combination with Brav and Stewart disclose the apparatus of claim 8, 
Jeong further discloses the full permission is assigned to the follower in response to the positive impact (Jeong: par 0014; the relationship index may be calculated in consideration of initial attraction indicating a degree of positive or negative reaction to the user's initial post; par 0011; when the relationship index is smaller than 10, the other user's access to the user's posts may be immediately and completely blocked [] when the relationship index is greater than or equal to 90, the user's posts may be immediately and entirely exposed; par 0095; the operation of providing a service of adjusting the level of another user's access to the user's posts and the level of exposing content uploaded by the user using data about the analyzed relationship index, the level of another user's access to the user's posts and the degree of blocking or exposing content uploaded by the user may be adjusted according to the relationship index; par 0098; the relationship index may have a value of 0 when the relationship is completely negative and may have a value of 100 when the relationship is completely positive; par 0132; selective exposure disables the boy C from accessing posts of the girl A but enables the boy B to access posts of the girl A), the partial permission is assigned to the follower in response to the neutral impact (Jeong: par 0014; the relationship index may be calculated in consideration of initial attraction indicating a degree of positive or negative reaction to the user's initial post, reactive attraction indicating a degree of positive or negative reaction to the user's post after comments are added to the post; par 0011; when the relationship index is smaller than 10, the other user's access to the user's posts may be immediately and completely blocked [] when the relationship index is greater than or equal to 90, the user's posts may be immediately and entirely exposed; par 0095; the operation of providing a service of adjusting the level of another user's access to the user's posts and the level of exposing content uploaded by the user using data about the analyzed relationship index, the level of another user's access to the user's posts and the degree of blocking or exposing content uploaded by the user may be adjusted according to the relationship index; par 0099; the relationship index sections may include a third section in which the relationship index is greater than or equal to 25 and smaller than 45), and the no permission is assigned to the (Jeong: par 0014; the relationship index may be calculated in consideration of initial attraction indicating a degree of positive or negative reaction to the user's initial post; par 0095; the operation of providing a service of adjusting the level of another user's access to the user's posts and the level of exposing content uploaded by the user using data about the analyzed relationship index, the level of another user's access to the user's posts and the degree of blocking or exposing content uploaded by the user may be adjusted according to the relationship index; par 0098; the relationship index may have a value of 0 when the relationship is completely negative and may have a value of 100 when the relationship is completely positive; par 0130; the boy C may access the girl A normally but may also attempt to stalk the girl A by locating the girl A with her post, adding a weird comment to her post, and the like; par 0131; a relationship index of the boy C with the girl A may be calculated; par 0132; selective exposure disables the boy C from accessing posts of the girl A).  
Jeong discloses the plurality of permissions are assigned to the follower in response to the impact as recited above, but do not explicitly disclose write permission; wherein: the plurality of permissions comprises at least a full write permission, a partial write permission, and a no write permission. 
However, in an analogous art, Jafari discloses social networking and interactive approach system/method that includes:
write permission (Jafari: par 0240; it will be appreciated that it is beneficial for different roles to have different access permissions and content editing/publication rights); wherein: the plurality of permissions comprises at least a full write permission, a partial write permission, and a no write permission (Jafari: par 0239; roles of members within a course or a Conexus may also be defined; par 0240; it will be appreciated that it is beneficial for different roles to have different access permissions and content editing/publication rights).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Jafari with the method/system of Jeong and Stewart to include write permission; wherein: the plurality of permissions comprises at least a full write permission, a partial write permission, and a no write permission. One would have been motivated to categorize and sort these groups and courses into subsets based on subject matter bases, which thereby enables user to share information and collaborate, not just in their personalized groups, but also with learners positioned all over the world (Jafari: abstract).

Regarding Claim 14;
Jeong in combination with Brave disclose the method of claim 13,
Jeong further disloses assigning, to the follower, one of a full permission to comment on the social media post in response to the positive impact (Jeong: par 0014; the relationship index may be calculated in consideration of initial attraction indicating a degree of positive or negative reaction to the user's initial post; par 0011; when the relationship index is smaller than 10, the other user's access to the user's posts may be immediately and completely blocked [] when the relationship index is greater than or equal to 90, the user's posts may be immediately and entirely exposed; par 0095; the operation of providing a service of adjusting the level of another user's access to the user's posts and the level of exposing content uploaded by the user using data about the analyzed relationship index, the level of another user's access to the user's posts and the degree of blocking or exposing content uploaded by the user may be adjusted according to the relationship index; par 0098; the relationship index may have a value of 0 when the relationship is completely negative and may have a value of 100 when the relationship is completely positive; par 0132; selective exposure disables the boy C from accessing posts of the girl A but enables the boy B to access posts of the girl A), a partial permission to comment on the social media post in response to the neutral impact (Jeong: par 0014; the relationship index may be calculated in consideration of initial attraction indicating a degree of positive or negative reaction to the user's initial post, reactive attraction indicating a degree of positive or negative reaction to the user's post after comments are added to the post; par 0011; when the relationship index is smaller than 10, the other user's access to the user's posts may be immediately and completely blocked [] when the relationship index is greater than or equal to 90, the user's posts may be immediately and entirely exposed; par 0095; the operation of providing a service of adjusting the level of another user's access to the user's posts and the level of exposing content uploaded by the user using data about the analyzed relationship index, the level of another user's access to the user's posts and the degree of blocking or exposing content uploaded by the user may be adjusted according to the relationship index; par 0099; the relationship index sections may include a third section in which the relationship index is greater than or equal to 25 and smaller than 45), and a no permission to comment on the social media post in response to the negative impact (Jeong: par 0014; the relationship index may be calculated in consideration of initial attraction indicating a degree of positive or negative reaction to the user's initial post; par 0095; the operation of providing a service of adjusting the level of another user's access to the user's posts and the level of exposing content uploaded by the user using data about the analyzed relationship index, the level of another user's access to the user's posts and the degree of blocking or exposing content uploaded by the user may be adjusted according to the relationship index; par 0098; the relationship index may have a value of 0 when the relationship is completely negative and may have a value of 100 when the relationship is completely positive; par 0130; the boy C may access the girl A normally but may also attempt to stalk the girl A by locating the girl A with her post, adding a weird comment to her post, and the like; par 0131; a relationship index of the boy C with the girl A may be calculated; par 0132; selective exposure disables the boy C from accessing posts of the girl A).  
 Jeong discloses the plurality of permissions are assigned to the follower in response to the impact as recited above, but do not explicitly disclose write permission.
However, in an analogous art, Jafari discloses social networking and interactive approach system/method that includes:
write permission (Jafari: par 0240; it will be appreciated that it is beneficial for different roles to have different access permissions and content editing/publication rights).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Jafari with the method/system of Jeong to include write permission; (Jafari: abstract).
Jeong in combination with Jafari disclose all the limitations as recited above, but do not explicitly disclose estimating one of a positive response, a neutral response, and a negative response for the follower based on a further nexus of the analysis of the social media post and the historical profile for the follower, wherein: the positive response is estimated for the follower in response to the further nexus of the analysis and a first historical profile for the follower indicating that the follower will author a set of positive comments on the social media post, the neutral response is estimated for the follower in response to the further nexus of the analysis and a second historical profile for the follower indicating one of: the follower will author a set of neutral comments on the social media post, the second historical profile includes an insufficient quantity of comments, social media posts, or both comments and social media posts to determine whether the follower will author a set of positive comments or a set of negative comments on the social media post, and both the follower will author the set of neutral comments on the social media post and the - 38 - IBM Docket No P201808935US01Kunzler, PC Docket No 1500 2 440second historical profile includes the insufficient quantity of comments, the insufficient quantity of social media posts, or both the insufficient quantity of comments and the insufficient quantity of social media posts, and the negative response is estimated for the follower in response to the further nexus of the analysis and a third historical profile for the follower indicating that the follower will author a set of negative comments on the social media post; determining, for 
However, in an analogous art, Stewart discloses trend analysis system/method that includes:
estimating one of a positive response, a neutral response, and a negative response for the follower based on a further nexus of the analysis of the social media post and the historical profile for the follower (Stewart: par 0005; selfies are often shared on social networks, and some users post selfies on a daily basis on social networks, such as INSTAGRAM.TM. or FACEBOOK.TM.. Followers or friends can then comment on, like, or rate the selfies, and engage in other common social media interactions; par 0126; for example in a range of 1-10, or 1-5; or can be a set of options, such that each option is quantified to a corresponding rating value, for example such that rating descriptors <"love", "like", "dislike"> is mapped to rating values <+3, +1, -1, -3> ;  wherein the machine learning algorithm optimizes the image rating classification function to map a selfie to an aggregated follower rating by training the image rating classification function over a plurality of historical selfie captures and their corresponding historical aggregated follower ratings from the plurality of selfie promotion campaigns), wherein: the positive response is estimated for the follower in response to the further nexus of the analysis and a first historical profile for the follower indicating that the follower will author a set of positive comments on the social media post (Stewart: par 0005; selfies are often shared on social networks, and some users post selfies on a daily basis on social networks, such as INSTAGRAM.TM. or FACEBOOK.TM.. Followers or friends can then comment on, like, or rate the selfies, and engage in other common social media interactions; par 0126; for example in a range of 1-10, or 1-5; or can be a set of options, such that each option is quantified to a corresponding rating value, for example such that rating descriptors <"love", "like", "dislike"> is mapped to rating values <+3, +1, -1, -3> ;  wherein the machine learning algorithm optimizes the image rating classification function to map a selfie to an aggregated follower rating by training the image rating classification function over a plurality of historical selfie captures and their corresponding historical aggregated follower ratings from the plurality of selfie promotion campaigns), the neutral response is estimated for the follower in response to the further nexus of the analysis and a second historical profile for the follower indicating one of (Stewart: par 0005; selfies are often shared on social networks, and some users post selfies on a daily basis on social networks, such as INSTAGRAM.TM. or FACEBOOK.TM.. Followers or friends can then comment on, like, or rate the selfies, and engage in other common social media interactions; par 0126; for example in a range of 1-10, or 1-5; or can be a set of options, such that each option is quantified to a corresponding rating value, for example such that rating descriptors <"love", "like", "dislike"> is mapped to rating values <+3, +1, -1, -3> ;  wherein the machine learning algorithm optimizes the image rating classification function to map a selfie to an aggregated follower rating by training the image rating classification function over a plurality of historical selfie captures and their corresponding historical aggregated follower ratings from the plurality of selfie promotion campaigns): the follower will author a set of neutral comments on the social media post, the second historical profile includes an insufficient quantity of (Stewart: par 0120; the plurality of historical selfie captures and their corresponding historical aggregated follower ratings can be selected from a specific group of followers, for example selected based on age, interests, which followee/celebrity they follow, or other attributes, such that the image rating classification function is trained to learn preferences among the followers), and both the follower will author the set of neutral comments on the social media post and the second historical profile includes the insufficient quantity of comments, the insufficient quantity of social media posts, or both the insufficient quantity of comments and the insufficient quantity of social media posts (Stewart: par 0005; selfies are often shared on social networks, and some users post selfies on a daily basis on social networks, such as INSTAGRAM.TM. or FACEBOOK.TM.. Followers or friends can then comment on, like, or rate the selfies, and engage in other common social media interactions; par 0120; the plurality of historical selfie captures and their corresponding historical aggregated follower ratings can be selected from a specific group of followers, for example selected based on age, interests, which followee/celebrity they follow, or other attributes, such that the image rating classification function is trained to learn preferences among the followers; par 0126; for example in a range of 1-10, or 1-5; or can be a set of options, such that each option is quantified to a corresponding rating value, for example such that rating descriptors <"love", "like", "dislike"> is mapped to rating values <+3, +1, -1, -3> ;  wherein the machine learning algorithm optimizes the image rating classification function to map a selfie to an aggregated follower rating by training the image rating classification function over a plurality of historical selfie captures and their corresponding historical aggregated follower ratings from the plurality of selfie promotion campaigns), and the negative response is estimated for the follower in response to the further nexus of the analysis and a third historical profile for the follower indicating that the follower will author a set of negative comments on the social media post (Stewart: par 0005; selfies are often shared on social networks, and some users post selfies on a daily basis on social networks, such as INSTAGRAM.TM. or FACEBOOK.TM.. Followers or friends can then comment on, like, or rate the selfies, and engage in other common social media interactions; par 0126; for example in a range of 1-10, or 1-5; or can be a set of options, such that each option is quantified to a corresponding rating value, for example such that rating descriptors <"love", "like", "dislike"> is mapped to rating values <+3, +1, -1, -3> ;  wherein the machine learning algorithm optimizes the image rating classification function to map a selfie to an aggregated follower rating by training the image rating classification function over a plurality of historical selfie captures and their corresponding historical aggregated follower ratings from the plurality of selfie promotion campaigns); determining, for the owner, one of the positive impact in response to the estimated positive response, the neutral impact in response to the estimated neutral response, and the negative impact in response to the estimated negative response (Stewart: par 0005; selfies are often shared on social networks, and some users post selfies on a daily basis on social networks, such as INSTAGRAM.TM. or FACEBOOK.TM.. Followers or friends can then comment on, like, or rate the selfies, and engage in other common social media interactions; par 0022; wherein the machine learning algorithm optimizes the image rating classification function to map a selfie to an aggregated follower rating by training the image rating classification function over a plurality of historical selfie captures and their corresponding historical aggregated follower ratings from the plurality of selfie promotion campaigns; par 0126; follower rating can be a "like", which can be numerically quantified as +1. A "dislike" or "thumbs down" can be numerically quantified as -1. Follower ratings can alternatively be numeric, for example in a range of 1-10, or 1-5; or can be a set of options, such that each option is quantified to a corresponding rating value, for example such that rating descriptors <"love", "like", "dislike"> is mapped to rating values <+3, +1, -1, -3> ).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Stewart with the method/system of Jeong and Brav and Jafari to include estimating one of a positive response, a neutral response, and a negative response for the follower based on a further nexus of the analysis of the social media post and the historical profile for the follower, wherein: the positive response is estimated for the follower in response to the further nexus of the analysis and a first historical profile for the follower indicating that the follower will author a set of positive comments on the social media post, the neutral response is estimated for the follower in response to the further nexus of the analysis and a second historical profile for the follower indicating one of: the follower will author a set of neutral comments on the social media post, the second historical profile includes an insufficient quantity of comments, social media posts, or both comments and social media posts to determine whether the follower will author a set of positive comments or a set of (Stewart: abstract).

Regarding Claim 19;
This Claim recites a computer program product that perform the same steps as method of Claim 14, and has limitations that are similar to Claim 14, thus are rejected with the same rationale applied against claim 14.  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham  can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C.W./Examiner, Art Unit 2439                                      



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439